*330The opinion of the court was delivered, January 4th 1869, by
Thompson, C. J.
That state of unsoundness of mind which incapacitates a person to take care of his or her person or estate or business, is a condition which, under our Act of Assembly relating to “ lunatics and habitual drunkards,” subjects the person to a commission of lunacy, and if so found by the inquest, to the restraint of a committee. The true and practical test under the proceeding is this. Utter and unmitigated madness, or absolute and hopeless idiocy, resulting from cerebral injury or disease, or want of intellect from nativity, are by no means the only tests. The protection of property is one, if not the main object of the statute; it is practical, that the test of liability to a commission, should depend greatly on that unsoundness of mind which discloses incompetency to its management, and the care and protection of it in a rational manner; and this is the rule in England. In Ridgway v. Darwin, 8 Ves. Jr. 66, the case of Miss Kendrick, Lord Eldon said, after referring to the case Ex parte Barnsley, 3 Atk. 168, decided by Lord Chancellor Hardwicke; “ Of late the question, (in lunacy eases) has not been, whether the party is absolutely insane: but the court has thought itself authorized, (though certainly many difficult and delicate cases with regard to the liberty of the subject occur upon that), to issue the commission, provided it is made out, that the party is unable to act with any proper or provident management; is liable to be robbed by any one; under that imbecility of mind, not strictly insanity, but as to the mischief calling for as much protection as actual insanity.”
There are numerous authorities in England to the same effect. See notes 1 and 2 to the above case. And such has been the rule in this state since McElroy’s Case, 6 W. & S. 451. It was there held that the question for the jury on a traverse of an inquisition finding the party non compos mentis, was “ whether the mind is deranged to such an extent as to disqualify the traverser from conducting himself with personal safety to himself and others, and from managing his own affairs and discharging his relative duties.” All these elements concurred in that case, and hence they are grouped together.
It is not to be doubted that a finding, that the party, from unsoundness of mind, is incapable of managing his affairs, is liable to a commission, although not totally incapable of taking care of himself. The former is the test: Whart. & Stille’s Med. Jurisp., § 41. Mere weakness of mind, but not an abnormal condition, and short of idiocy, is not a ground for a commission. *331If there be a capacity to manage, as the result of consecutive reasoning, although the management might not be such as intellectual vigor and skill might approve, a jury would not be justified in finding the' party a lunatic under the Act of Assembly; and of course, any instruction to that effect, would be error. This doctrine was ably discussed in the opinion of the learned judge of the Common Pleas, Judge Patton; and the opinion in McElroy’s Case, was approvingly affirmed by this court.
It is manifest from these views, that the learned judge below erred in charging the jury on the trial of Mrs. Schneider’s traverse, that “until the mind is entirely blotted out, persons must be left to the management of their own affairs. As long as there is a spark of intelligence left, the law does not permit their liberty to manage themselves or property to be taken from them.”
The learned judge fell into error by following the lead of Beaumont’s Case, 1 Whart. 52, which seems mainly to have been rested on Barnsley’s Case, 3 Atk. 168, which we have seen Lord Eldon refused to follow in Ridgway v. Darwin. McElroy’s Case must be regarded as a modification of the ruling in Beaumont’s Case, which was that the finding of the inquest by reason of old age and long-continued sickness, has become so far deprived of reason and understanding as to be wholly unfit to manage his estate, “ was an insufficient finding that the party was non compos mentis, so as to place him in charge of a committee.” It is obvious that this decision was rested rather on a question of the disease of the mind than on its capacity to act rationally. We have seen that the latter is the practical test, while the former must often be theoretical and speculative. We regret to reverse this judgment in view of the testimony, but our views of the law constrain us to do it.
Judgment reversed, and venire de novo awarded.